Title: To Thomas Jefferson from John Cartwright, 28 July 1824
From: Cartwright, John
To: Jefferson, Thomas


Friend of Mankind!
London
28 July 1824
On Tuesday the 13th your very obliging and much–valued letter of June 5, was sent me from Oxford, by your friend Mr Gilmer, whom I have not yet seen, but who says he shall call on me when he comes to London in August. As far as it may be in my power to be useful to that gentleman, I shall therein have a lively satisfaction; and trust that I may be able to point out to him some sources of information, uncontaminated by the factions of a state in which even literature largely partakes of the infection of its deep corruptions. The field is of course narrow, but will furnish some excellent antidotes to the too general poison; although perhaps such antidotes are not to be found among what in English Colleges is called learning.I need not say that, having produced a Discourse which in any degree meets your approbation, is to me no small gratification; and I am willing to anticipate your favourable acceptance of the concise Tract transmitted with this letter, entitled “The Political Pentateuch”, intended as a Manual for teaching plain men the true and simple theory of government, and ultimately the establishment of “unchangeable constitutions.”Having contemplated that desideratum as the goal to which complete knowledge in political science directly tends; and having as I thought advanced to the object with a kind of mathematical correctness, on first reading your letter I was alarmed when I met with something like a dissent from my conclusion; and I immediately paused, to reconsider my notion of unchangeableness in a national polity: But, not therein discovering any error, and, on proceeding to the end of your argument on that topic, I felt relieved by the persuasion then afforded me, that, from the premises in which both of us are agreed, when closely attended to, the same doctrine will in fact be found to result.In vindication of this inference, I am sure you will excuse my analyzing the passage in your letter to which I allude.—You ask—“can one generation bind another, and all others in succession for ever?”—With your own, my answer also is, “I think not;” and to this answer I add—but, nevertheless, the Law of Nature must so bind future generations; since this law, when once ascertained, is of eternal obligation.—You proceed to remark, that “the creator has made the earth for the living, not the dead. Rights and powers can only belong to persons, not to things.” To all this, I fully assent.—You further say, “a generation may bind itself as long as its majority continues in life. When that has disappeared, another majority is in place, holds all the rights and powers their predecessors once held, and may change their laws and institutions to suit themselves.”—Confining this observation to the laws and legal institutions, in contradistinction to an adopted constitution framed according to the Law of Nature, I say the same.—Your final proposition is, “Nothing then is unchangeable but the inherent and unalienable rights of men.”Now, my Friend, when you shall review the theoretic Definition of a Constitution presumed to be founded on the Law of Nature, as formerly stated by the present Writer to be that of England; and shall also examine the repetition of that Definition under a small variation of words, in p. 10 of the “Pentateuch”, as applicable to every nation, shall you not perceive that such a Constitution, as wholly resting on “the inherent and unalienable rights of men,” “must have the character of unchangeableness? And will you not also perceive, that, when we have discovered a system of government which hath that foundation, and in the Definition of which there is neither redundancy nor deficiency, our Desideratum is actually formed and ascertained? For we must always keep in mind, that laws and legal institutions, for giving effect to, and operating in conservation of, a constitution so defined, is separate and subordinate matter.Let me likewise refer you to p. 6, of the “Pentateuch”, where it is said “As a perfect Polity is the grand desideratum in the science of government; so such a polity, once known, must be equally the inheritance of every nation—a common property—and of first-rate account among the Rights of Man” It were consequently unchangeable, either by an existing, or any future generation.All that remains to be considered is, whether the Definition that has appeared will, or will not, stand the test of criticism. Of your argument, as general, and not solving this problem in particular, you are requested to reconsider. The importance of the problem as deciding (it is to be hoped) a question of infinite importance, will, I am convinced, secure it your candid investigation.In England, where a tyrannical Norman counterfeit hath usurped the place of our free Anglo-Saxon Common-wealth, the Definition, republican as it is, has for a year and a half challenged contradiction, but in vain. It is, therefore left silently and undisturbed to work its way, although it strikes at the root of what, in statute after statute, and in many scores of persecuting indictments, has been called “the constitution and government as by law established”; in support of which unfounded dogma, the Act and the Writ of Habeas Corpus was for many successive years suspended; hundreds of Reformers were made to suffer from vindictive outrages and shameful prosecutions; and the atrocious, never-to-be forgotten Manchester Massacre of 1819 was horridly perpetrated.The words with which your afore-noticed remarks conclude, express the very doctrine which I maintain; and until a Constitution be thus brought to perfection my counsel is, “revise and improve; but here stop”; for a constitution thus resting on eternal truths, appears to have become unchangeable. In p. 77 of “The Eng. Con. Prod. & Illus,” and in the 2d illustration of Element I, p.p. 10, 11 of the “Pentateuch”, it will on a careful analysis I think be seen, that, notwithstanding an apparently slight difference your mind and mine are, after all, in perfect unison on the very point now in question.Conceiving it to be of high concernment, that political maxims should, if possible, be rendered as undeniable as those in mathematics, I cannot but trust, that, in the Definition under consideration, there is furnished a resting point of this nature, where the political philosopher may with perfect satisfaction repose; or, in other words, a goal which bounds research, in the same manner as it is bound by any demonstration in Euclid. In our warfare against Despotism, an impregnable position thus gained, should seem to be of inestimable importance, and to augur the certain downfal of our foe.—Here ends what I have to offer on the argument, which at first sight alarmed me, and I hope it terminates to our mutual satisfaction.Your admirable comment respecting the strange dogma, that Christianity is parcel of the Law of England—a dogma which as you show had not its birth until more than a thousand years subsequent to the birth of the constitution—I took care to have inserted in an evening paper; and it happened to be on the very day when, on an accusation of having violated that pretended maxim of the common Law, a mistaken and misdirected Jury, by a verdict of “guilty”, caused a man, who had committed no crime, to receive a sentence of imprisonment for three years!!! But as discussion on this monstrous proposition is now awake and begins to influence public opinion, so I trust an end will ere long be put to this injustice and absurdity.On reading what you say respecting the original assertion and declaration of American Independence, namely—“We appealed to the Laws of Nature, and found them engraved on our hearts, I felt pleasingly confirmed in a belief of my having been right, when I had remarked that the Principles of our Anglo-Saxon Polity, although not originally committed to paper or parchment, were nevertheless “by the divinity of Nature indellibly written on the hearts of its first unlearned founders.”After your candid admission that in Virginia you did not at first avail yourselves of all the advantages of your position, I derive no small satisfaction in hearing from you that it is now proposed to call a convention for “amendment.” I anxiously hope that the very first point attended to, will be that which can alone give simplicity and perspicuity to your system; meaning an amendment in the framing of your constituting Instrument; so that the new one may not have that obscurity which must ever be inherent in one, wherein the abstract theoretic constitution itself is not distinctly separated from all that appertains to Law; or, in, the words of the Writer quoted in p. 8, of the “Pentateuch”, to “regulatory articles.”Having in that Tract, as well as in “The Eng. con. Prod. & Illus,” sufficiently expatiated on that distinction, it will not here be dwelt upon.In the next place it is to be considered, whether Pennsylvania really amended or detereorated her original Polity, when, on its revision in 1790, she fell into what I must ever esteem a serious error, by departing from her rectitude and wisdom in first decreeing a single legislature, and then on the revision adopting a double one; as, on the maturest reflection, it is my conviction, that such a two-fold organ is unnatural, and therefore radically wrong, as well as unnecessarily so; since, for the sole advantage proposed, namely that of guarding against hasty and crude legislation, the means are otherwise easily to be provided, without the introduction of an anomaly in government, or setting the sad example of violating a Principle; as shown in p. 254 of “The Eng. Con. Prod. & Illus.”, and again touched on in p. 12 of the “Pentateuch”In the contemplated improvements, touching the subdivisions of your counties, and their organization for giving them the nature of “small republics” there is intrinsic wisdom. Genuine self-government of a State, as an aggregate of men, implies self-government in all its subdivisions, emanating from the right of self-government in the individuals, and both are to be secured to the utmost extent compatible with the good of the whole. It is no other than a fundamental principle towards preserving a state’s vitality; and it is the secret whereby is brought about that perfection of a government, which is seen when to its presiding functionaries there is left as little as possible for them to busy themselves about; thus rendering their task most easy to themselves and most beneficial to the community; thereby producing the greatest attainable harmony and happiness. It is thus that sir William Temple’s idea of governing “all by all” is reducible to practice.Among the contemplated improvements for Virginia, perhaps the state of your population in reference to local territory, may not at present admit of that which would crown the whole with the highest perfection; namely, that each subdivision of a county should be an Electorate, for returning one member to the legislature; and it is on the supposition of a difficulty in this respect, that I account for your silence on that point. In my “Bill of Rights and Liberties”, as well as in my other “Bill of Free and Sure Defence”, the proposed division of our counties into Electorates, to be regulated on the base of population for establishing equal representation, is a leading feature; foreseeing that, whenever we may succeed in obtaining a radical reform, those Electorates would naturally become in all respects equivalent to your “small republics”, under an organization of much perfection, with an inherent capacity of improvement with improving knowledge.Notwithstanding the general objection to repetitions, I am induced again to recur to the topic of “two separate bodies of deliberants”, as a matter of deep importance. The general benefit of repeated deliberation, and by separate bodies, is admitted; but the fact which you notice, that a diversity of means prevails in the different states of your Union, amounts to a proof, that the best means are not, on your side of the Atlantic, as yet ascertained. This important question is, therefore, still open to discussion. In addition to what is elswhere observed, the reasons assigned in my letter to J. Q. Adams (of which, according to my notes, you have a copy) may perhaps merit a review.If it be true, that some of the Senates in your confederation, added to objectionable means in their formation, hold their authority for a considerable term of years, such a circumstance must have a very dangerous antirepublican tendency, in exciting a pernicious taste for more than wholesome power, thereby sowing the seed of hatred, that may in time greatly lesson, if not choke the good grain of genuine freedom. You are, therefore, beseeched, as a friend of your country and of mankind, in the hallowed name of true republicanism, to be on your guard against so dire a mischief; and to exert all your powerful influence for preventing this evil seed getting into the substance of your revised Constitution.On this occasion let not Virginia forget that she was “the first of the nations of the earth, which assembled its wise men peaceably together, to form a fundamental constitution”; and that it now behoves her, rather to exhibit new discoveries in the science of government, than to overlook or reject such as, since the time of her first Convention, have been brought to view!—From her, the world will now expect all that exalted patriotism and experienced wisdom, ripened in the best school of Freedom, can, at this enlightened period bring forth.Now, my friend and fellow-labourer, if, in Freedom’s cause, there have, for a reasonable length of time, been before the learned of mankind. Texts, of which no enemy to their doctrine hath attempted a refutation; which Texts purport to reduce the radical and essential elements of government to neither more nor fewer than five in number; while emanating, as it is presumed they do, from eternal truth, they exhibit that grand desideratum—an unchangeable Polity; as well as enable statesmen, in the framing of a constituting Instrument, to distinguish and to separate such a Polity, as a criterion of rectitude or of error, from all subordinate matter of law, and of social regulation; thereby excluding ambiguity and confusion, or the hazard of shaking essentials where the sole object is, to improve by change what is in its nature variable:—If such, I say, be the case, doth it not constitute a solemn appeal to Law givers, having for their object the rights and happiness of men and nations, maturely to consider Texts of this purport and character, and mentally to decide whether in the work they undertake, they be, or be not, at liberty, in any particular, to dispense with any practicable application of principles therein ascertained?Having at present before me the existing Constitution of Virginia, now proposed to be revised, because, like that of Spain, it “embraces a very considerable number of regulatory articles, which, being in their nature variable, could not be modified without incurring the charge of altering the Constitution itself,” the circumstance is a case in point for demonstrating the defect that is common to all the original Constituting Instruments of America, which defect I am solicitous to see avoided in all future documents of that kind.As the glorious opportunity now presents itself to Virginia, of being the first State in the world to make that great improvement, there is reason, I trust, to conclude, that we are on the eve of an event so desirable for the interests of mankind. Had the necessary precision and separation of matter, been observed in Virginia’s original instrument, it is obvious that the particulars you now enumerate under eight topics, as requiring amendment, had they at that period been separately placed within the proper scope and authority of fundamental law, might all of them, from time to time, in the course of the forty eight years last past, have been corrected as soon as an inconvenience had been discovered, without waiting for an entire revision of your Constitution.Considering that in your institutions there is much inherent excellence notwithstanding the defect now under consideration, it is possible that in Virginia no very ill consequences may have been therefrom experienced. But it was not so with Spain and the other European States that unfortunately copied the complexity in the Constitutions of America; which must convince us of the high importance to the cause of general liberty, of the suggested separation in a Constitutional Instrument, of the changeable, from the unchangeable matter. And, after what hast been said, there cannot as I imagine be any doubt, that, under the happiest condition of any People, such a separation of matter in a constituting instrument, is essential to its perfection, and absolutely necessary to a clear conception of their constitution itself.— May I not, my venerable fellow–labourer, now entertain a full persuasion that the premises in all their aspects and bearings, will be sure of your candid investigation? We are both drawing near the conclusion of the political drama in which we have long been actors. May the closing scene at all events prove, that we have not been either prejudiced or careless performers; nor deficient in a desire that, to the end we may sustain the characters of true friends to the cause of human freedom!Before I lay aside the existing Constitution of Virginia now open before me, allow me to submit to you four observations.—1. After a clear and distinct separation of her abstract Polity from whatever is “regulatory”, will it not be adviseable, in such a climate as yours, to prescribe one fixed and certain session of the Legislature at a proper time of the year for considering, in particular what has been the effect of each season in respect of agriculture; as well as, in general, for arranging all matters in which, legislative authority may be necessary for the convenience of the People; but without excluding occasional convenings in cases of exigency.—2. It is to be hoped that Virginia will adhere to her original mode in appointing her members of Congress; namely, by act of her Legislature; since I trust it has been shown, that the Congress ought to be an immediate and direct Representative of the several Legislatures of the Union; and thus only mediately and indirectly so of the universal People.—3. The Governor’s appointing Justices of the Peace, seems to have been borrowed from the English practice under our Counterfeit Constitution, giving the Executive a dangerous interference in the juridical department, an evil we now severely feel. Would not Conservators of the Peace, to be elected by the People, as under England’s genuine Polity, be more in unison with true republican government?—4. Respecting an unfortunate class of her population, Virginia’s original Document, even in it’s “regulatory” articles, is wholly silent; nor can indeed that class be included in a Constitution whose end and scope shall be political liberty, without a sudden and total change in their condition, which at present may be esteemed impracticable. But among Fundamental Laws hereafter to be adopted, it is to be hoped, that, for eradicating a blemish irreconcileable with liberty, humanity or religion,—a blemish imposed by an arbitrary mother country when the state was her Colony, a solid foundation, fortified by uneludible, self-inforcing principles, shall be laid, for gradually eradicating that blemish within some specified time; as well as for erecting a bar to the possibility of its recurrence.Respecting your “State and Federal Governments”, perhaps my view of them may in some slight shade differ from your description of them.—You speak of the two authorities as “co-ordinate”; but does not that word signify, in strictness of application, equal authority, as in the “two chambers” of your state Legislatures; or, to vary the phrase, equal power in the exercise of one and the same authority? Whereas you explain the two governments to have, according to the fact, distinct and separate authorities; one, “concerning their own citizens only”; the other, “concerning foreigners.” This being the case, should it not seem that, as a characteristic description of the combination, it might be styled ‘a federal government with it requisite authorities in due gradation and subordination?’ The fact, I conceive is, that the federal is not co-ordinate with, but subordinate to, the United State Governments, notwithstanding its seeming superiority; like that of a State’s Chief Magistrate; whose sovereignty is really subordinate to the legislative sovereignty; as that again is dependent on the only true sovereignty, that of the People. Or it may be said, that the federal legislature stands in the same relation to the collective Legislatures of the Union, as those Legislatures stand in to their creators the People. Under this view of the case, whatever is federal, that is to say, the Congress and all federal Functionaries, are limitted in their authority by a superior, as the State Legislatures are limitted by the Constitution. Here then, all through, we see gradation and subordination; and in modelling a system of government, to keep in our minds the necessary distinctions is of first-rate importance.For what is said more at large on this topic reference must be made to the Letter addressed to J. Q. Adams; having here only to add, that to the other similitudes noticed in that Letter, the Confederation may be likened to a Treaty between several states. Now, although Treaties become temporary Laws to the contracting nations, yet no one considers them as parts of a Constitution.After the unreserved manner in which my opinions have been delivered, I must throw myself upon your candour, for believing that I have not been actuated by a disposition to cavil—a disposition I heartily despise—but have been wholly governed by a wish for aiding, to the utmost of my small power, in bringing the abstract part of political science as nearly as possible to perfection. This, as it seems to me, can only be done by a close attention to principles, and a perspicuous separation of what belongs, in our application of those principles, to practice, on the part of Legislators and executive magistrates.Should Virginia proceed to a revision of her Polity, the best possible opportunity will occur for this being done in a Theatre, and in a manner, best calculated for a universal diffusion of the necessary knowledge; and I know not how to estimate sufficiently high the benefit which may thence result to the whole family of mankind.At the very period when a demoniacal Alliance madly aims at trampling out and extinguishing the last spark of political knowledge, and rivetting on the necks of all nations a yoke of barbarism and slavery, to see a blaze of light burst forth in America for frustrating the brutal design, by exhibiting freedom in its genuine simplicity and angelic character, must, as I conceive have every where the effect of undermining the work of the Infernals, and preparing combustible matter for such volcanic explosions of intellect, as shall in the end bury them and their inclinations in ruins.And seeing that the United States are already esteemed the school of true Liberty, as soon as the highly distinguished State of Virginia shall have exhibited such a perfect model, it cannot fail being thought to have the warm approbation of the other states, as well as to insure their imitation on the next revision of their present complex forms of Polity.What now remains for me to add, but the expression of a wish, to be favoured with your sentiments on the expedience and utility of the Moral Regulator of manners in a Republic, spoken of in the “Pentateuch”. It is a topic on which for many years the Writer has bestowed much thought, and ever, in spite of the chilling influence of increasing age, with an increased persuasion in its favour; as well as of a conviction of its practicability, grounded on the actual experience of its splendid and beneficial existence in a former age.—Contemplating the innumerable particulars, wherein the moderns excel the antients in the boundless field of scientific discoveries, wherein, among thousands of inventions, they have made it practicable to descend for exploring the beds of oceans.—personally to visit regions above the clouds,—and successfully to overcome the potency of adverse winds and opposing currents, by the agency of water converted into vapour,—shall it be deemed impracticable, to do what they actually did in practical government?It is certainly to be expected that, through the relaxation of discipline naturally following high prosperity, the best form of Polity would in time degenerate into a lifeless form of mortal clay, unless it had received the Olympic touch of fire from heaven. By the communicating of this fire, a modern Prometheus would best guard against the coming of a Pandora with her box of innumerable evils; nor need he fear being transfixed by any thunderbolt and chained to the rock of misrepresentation, with the vulture, calumny, preying on the vitals of his immortal fame.Should your Virginian Library not possess West’s Translation of the Odes of Pindar, to which is added a Dissertation on the Olympic games, that admirable Discourse will be particularly pointed out to your friend Mr Gilmer, as well worth the attention of statesmen, who, at this critical juncture in human affairs, have preeminently in their hands the education of mankind, as respects the true theory, illustrated by the best practice, in the most sublime of the Sciences, that of political government.Conscious of the dulness and other imperfections of this letter, the Writer pleads the extreme decay of strength, not only of body but of mind, which he has of late experienced. Nothing, indeed, would induce him to engage in such a task, but a hope, as he goes hence, of rendering some service to that cause in this world which he has most at heart. Trusting in your kind acceptance of this apology, and that you will favour him in reply with a line from your more youthful and vigorous pen, he subscribes himself your admiring Friend and ServantJohn Cartwright